DETAILED ACTION
This communication is a corrected final office action on the merits on patent application 16/310677, attorney docket 004400-ME0056 which has an claimed effective filing date of 11/15/2016, based on PCT application PCT/JP2016/083801 assigned to Mitsubishi Electric Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Subsequent to the office action dated 8/10/2020, applicant has amended claims 1 and 14 added claims 19-25 and Claims 1, 3 - 5, 8, 11-25 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered and they are persuasive. 
Applicant correctly argues on page 15 of his response that the §112a is improper, as discussed in the interview summary of 11/2/20, examiner agrees and withdraws the rejection. 
Applicant has amended claims 1 and 14 and argues that the amendments overcome the §112b rejection for indefiniteness regarding the limitation “corresponding, and that rejection is withdrawn. Applicant has pointed to the relationship between the gap and the sealing member in 
Applicant has submitted new drawing 12-14 and has pointed to one or more recesses or protrusions in amended figures 12 and 14, and argues the objection to the drawings is overcome. Examiner agrees and draws the drawing objection is withdrawn.
Applicant argues that “Okuaki fails to disclose the recesses in the heat dissipation surface which are overlapped by the integrated circuit that is configured to generate less amount of heat than the semiconductor element, because Okuaki discloses that the calorific value of the second heat generating component 4 is larger than the calorific value of the first heat generating component 3 (paragraph [0025] and FIG. 1B).”  Examiner disagrees. Okuaki teaches that component 3 produces less heat that component 4, [0025]; and that the fin spacing and length are optimized for the cooling needs of each component, [0024]. Therefore, the fins adjacent to component 3 are a wide pitch and short length [0022] and the fins adjacent to component 4 are narrow pitch and long length, suitable for removing a greater amount of heat. [0023]. Both component 3 and 4 are electric or electronic components [0019], but the components are not substituted into Majumdar, only the cooling requirement are comprehended.            
Applicant argues that “If Okuaki is modified to provide concave portions 14a in the second surface 11 which are overlapped by first heat generating component 3 as well as Application No. 16/310,677Attorney Docket No. 004400-ME0056second heat generating component 4, such modification renders Okuaki's invention unsatisfactory for its intended purpose.” The combination suggested by the examiner does not include the manufacturing details of Okuaki, only the geometry of the 
Applicant argues that “Okuaki does not disclose … heat dissipation member 40 includes recesses 44 in the heat dissipation surface 41 that are coupled to protruding members 46 which project from the heat dissipation surface 41.”  Examiner disagrees.  Okuaki explicitly discloses that the fins may be swaged into recesses [0023], and that swaged fins “have fewer limitations of the pitch, the fin length, the thickness, and the like of the fins” [0023], so inherently can be formed with differing pitch regions.  Okuaki recognized that extruded fins are less expensive, and prefers extruded fins where possible.    
 Applicant argues on page 19 of his response that the art of record does not teach a dissipation member where the top surface is coplanar with the sealing member.  Examiner agrees and withdraws the 103 rejection, and present a new rejection additionally based on Yamamoto (U.S. 2018/0261520)

Drawings
Drawings were received on 11/10/20 that include new figures 12-14.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (U.S. 5,703,399) in view of Jeon et al. (U.S. 2002/0057553) and further in view of Okuaki (U.S. 2016//0088770) and in further view of Yamamoto (U.S. 2014/0367702).

 As for claim 1,
Majumdar teaches in figure 17 a semiconductor module comprising: 
a semiconductor element (4a); 
an integrated circuit (5a) that is electrically connected to the semiconductor element; 
a first lead frame (17) including a first portion on which the semiconductor element is mounted; 
a sealing member (2, 7) sealing at least the semiconductor element, the first portion, the integrated circuit and the fourth portion; 
and a heat dissipation member (1) which is integrated with the sealing member and  configured to dissipate heat generated in the semiconductor element and the 
the heat dissipation member facing the semiconductor element and the integrated circuit (shown in figure 17) the heat dissipation member having a heat dissipation surface exposed from the sealing member, the heat dissipation member being insulated from the semiconductor element, the first portion, the integrated circuit and the fourth portion by the sealing member (gap between the frame and the heat sink is shown in figure 17), 
the semiconductor element  configured to generate a first amount of heat (“the loss heat generated in the power circuit is efficiently transmitted to the heat sink; [co8 ln 36])  and greater than a second amount of heat generated from the integrated circuit  (“control circuit 8 which requires no thermal radiation [co10 ln 31])”, 
the heat dissipation member including recesses in the heat dissipation surface (fins with recesses are shown in figure 17), 
Majumdar does not teach that the heat sink has a surface that is coplanar with the sealing member surface.
However, Yamamoto teaches in figure 5, heat sink has a surface that is coplanar with the sealing member surface.
It would have been obvious to one skilled in the art at the effective filing date of this application to form the sealing member around the heat sink with the surfaces coplanar as taught by Yamamoto because it allows the heat sink to be placed in the mold fixture with maximum sealant on the edge for highest sealing and bond strength 
Majumdar does not teach a second lead frame including a fourth portion on which the integrated circuit is mounted, wherein, the fourth portion is disposed between the integrated circuit and the heat dissipation member, and the first gap between the first portion and the heat dissipation member is less than a third gap between the fourth portion and the heat dissipation member. Examiner notes that a second lead frame is interpreted in view of the application to mean a physically separate portion of metal that may have been formed from a common blank.
However,  Jeon teaches in figure 2, a second lead frame (110) including a fourth portion (horizontal portion) on which the integrated circuit (111) is mounted, wherein, the fourth portion is disposed between the integrated circuit and the heat dissipation member (heat dissipation member of Majumdar would be below the frame, similar to heat sink 107 of Jeon), and the first gap between the first portion and the heat dissipation member is less than a third gap between the fourth portion and the heat dissipation member (the IC 111 is  formed on the upper lead and is higher by at least UH in figure 2).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute a second frame of Jeon into the device of Majumdar so that the control and power devices can be formed and tested separately before assembly. Jeon [0012]. One skilled in the art would have combined these elements with a reasonable expectation of success.

However, Okuaki teaches in figure 1a, a first component (4) generating a first amount of heat greater than a second amount of heat generated from a second component (3) Okuaki [0022-24]);  and a heat dissipation member (1, 21, and 22) including protrusions on the heat dissipation surface (fins) or recesses in the heat dissipation surface, where a first number of recesses (region 22) in the heat dissipation surface which are overlapped by the first component when viewed in plan view being more than a second number of recesses (21) in the heat dissipation surface which are overlapped by the second component it when viewed in plan view  (there are more fins in region 22, and there is more surface area. Okuaki [0023]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute heat sink of Okuaki into the device of Majumdar because Okuaki improves the heat dissipation in the high temperature region while saving cost where the large fins are not needed. Okuaki [0025-0026]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Majumdar in view of Jeon and Okuaki and Yamamoto makes obvious the semiconductor module according to claim 15, but does not teach that the first gap is 100 um or greater and 500 um or less.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).One skilled in the art would have combined these elements with a reasonable expectation of success

As for claim 4,
Majumdar in view of Jeon and Okuaki and Yamamoto makes obvious the semiconductor module according to claim 15, 
and in the suggested combination, Majumdar teaches that the first lead frame includes a second portion (inclined portion) connected to the first portion, a third portion connected to the second portion (upper horizontal portion encapsulated in sealant), and a terminal portion (extending outside the sealant) connected to the third portion, and the second portion is tilted relative to the first portion and the third portion so that 3004400-ME0056 the first gap between the first portion and the heat dissipation member is less than a second gap between the third portion and the heat dissipation member (shown in figure 17).  

As for claim 5, 
Majumdar in view of Jeon and Okuaki and Yamamoto makes obvious the semiconductor module according to claim 4,
and in the suggested combination, Majumdar teaches the first portion and the second portion are embedded in the sealing member (shown in figure 17).  

As for claim 11,
Majumdar in view of Jeon and Okuaki and Yamamoto makes obvious the semiconductor module according to claim 1, 
But the embodiment of figure 17 does not teach that a plurality of surfaces of the heat dissipation member, not including the heat dissipation surface, are facing the sealing member.  
However, Majumdar teaches in figure 12, a plurality of surfaces of the heat dissipation member (1), not including the heat dissipation surface, are facing the sealing member. 
It would have been obvious to one skilled in the art at the effective filing date of this application to add the multi-surfaced heat sink to the device of the embodiment of figure 17 because the shape improves heat dissipation, breakdown voltage between the frame and heat sink, noise reduction and resin flow. Majumdar [co11 ln59-co12 ln3]]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,

In addition, Majumdar makes obvious in figure 1 that the semiconductor element (6a) has a first surface and a second surface opposite the first surface, 
the semiconductor element has a first electrode on the first surface (which is directly soldered to the lead frame ([co7 ln60; and the backside extends to a terminal connection), and a second electrode on the second surface (having wires bonded to them [co8 ln3+], and 
the second electrode is bonded to the first portion of the first lead frame (shown in figure 17). 
It would have been obvious to one skilled in the art at the effective filing date of this application to use both sides of the semiconductor to provide electrodes because IGBTs such as Majumdar’s are grounded to the backside, and use the body of the semiconductor to carry higher currents between the front and backsides. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 14, 15, 16, 18, 19 and 21-24 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Jeon and further in view of Okuaki.

As for claim 14,
Majumdar teaches in figure 17 semiconductor module comprising: 
a semiconductor element (4a); 
an integrated circuit (5a) electrically connected to the semiconductor element; 

a sealing member (2, 7) sealing at least the semiconductor element, the first portion, the integrated circuit and the fourth portion (the sealing portion of Majumdar encloses all of the elements of the device inside region 7, which in the combination seals the forth portion of Jeon); 
and a heat dissipation member (1) which is integrated with the sealing member (embedded in 2) and configured to dissipate heat generated in the semiconductor element and the integrated circuit ([co4 ln34-41, co8 ln45-48]), the heat dissipation member facing the semiconductor element and the integrated circuit (shown in figure 17),
the heat dissipation member having a heat dissipation surface exposed from the sealing member (at the fins), 
the heat dissipation member being insulated from the semiconductor element, the first portion, the integrated circuit and the fourth portion by the sealing member (sealant is shown filled in the gap between the frame and the heat sink), 
Majumdar does not teach a first number of recesses in the heat dissipation surface which are overlapped by the semiconductor element when viewed in plan view being more than a second number of recesses in the heat dissipation surface which are overlapped by the integrated circuit when viewed in plan view.
However, Okuaki teaches in figure 1a, a first component (4) generating a first amount of heat greater than a second amount of heat generated from a second component (3) Okuaki [0022-24]);  and a heat dissipation member (1, 21, and 22) 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute heat sink of Okuaki into the device of Majumdar because Okuaki improves the heat dissipation in the high temperature region while saving cost where the large fins are not needed. Okuaki [0025-0026]. One skilled in the art would have combined these elements with a reasonable expectation of success.
Majumdar does not teach a second lead frame including a fourth portion on which the integrated circuit is mounted. Examiner notes that a second lead frame is interpreted in view of the application to mean a physically separate portion of metal that may have been formed from a common blank.
However,  Jeon teaches in figure 2, a second lead frame (110) including a fourth portion (horizontal portion) on which the integrated circuit (111) is mounted, wherein, the fourth portion is disposed between the integrated circuit and the heat dissipation member (heat dissipation member of Majumdar would be below the frame, similar to heat sink 107 of Jeon), and the first gap between the first portion and the heat dissipation member is less than a third gap between the fourth portion and the heat dissipation member (the IC 111 is  formed on the upper lead and is higher by at least UH in figure 2).


As for claim 15,
Majumdar in view of Jeon and Okuaki makes obvious the semiconductor module according to claim 14, and in the suggested combination, the first portion is disposed between the semiconductor element and the heat dissipation member (the devices are above the frame and the heat sink is below the frame in Jeon and Majumdar), and the first portion is disposed in spaced apart relation to the heat dissipation member by a first gap. (Majumdar teaches sealant between the heat sink and the frame).

As for claim 16,
Majumdar in view of Jeon and Okuaki makes obvious the semiconductor module according to claim 15, and in the suggested combination,  the fourth portion is disposed between the integrated circuit and the heat dissipation member (the devices are above the frame and the heat sink is below the frame in Jeon and Majumdar), and in the combination, Majumdar teaches the first gap  (below 4a) between the first portion and the heat dissipation member is less than a third gap (below 5a) between the fourth portion and the heat dissipation member.

As for claim 18,
Majumdar in view of Jeon and Okuaki makes obvious the semiconductor module according to claim 16, further comprising: 
In addition, Jeon teaches a third lead frame (115) 
a first conductive wire (104) connected to the third lead frame (115) and the semiconductor element (101 of Jeon, which corresponds to 4A of Majumdar);
 and a second conductive wire (114) connected to the integrated circuit and the semiconductor element both contact the third leadframe, wherein the first conductive wire extends from the third lead frame and the semiconductor element on a side opposite a heat dissipation member side, and the second conductive wire extends from the integrated circuit and the semiconductor element on the side opposite the heat dissipation member side (both extend above the frames, opposite the heat sink).
It would have been obvious to one skilled in the art at the effective filing date of this application to wire the components to the lead frames as taught by Jeon because the components interact to form a power control circuit which save space and emits less electrical noise. Jeon [0005]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 19,
Majumdar teaches in figure 17, a semiconductor module comprising:
a semiconductor element (4a);
 an integrated circuit (5a) that is electrically connected to the semiconductor element; 

a sealing member (2, 7) sealing at least the semiconductor element, the first portion, the integrated circuit; and 
a heat dissipation member (1) which is integrated with the sealing member and configured to dissipate heat generated in the semiconductor element and the integrated circuit (the heat sink radiates heat generated by the IGBT, and will inherently radiate all heat generated within the device because the resin connects all the components to the heat sink.  [co8 ln35-48]), 
the heat dissipation member facing the semiconductor element and the integrated circuit (shown in figure 17), 
the heat dissipation member having a heat dissipation surface exposed from the sealing member (shown in figure 17), 
the heat dissipation member being insulated from the semiconductor element, the first portion, the integrated circuit and the fourth portion (in the below suggested combination) by the sealing member the frames are offset from the heat sink by resin in figure 17), 
(“the loss heat generated in the power circuit is efficiently transmitted to the heat sink; [co8 ln 36]) and greater than a second amount of heat generated from the integrated circuit (“control circuit 8 which requires no thermal radiation [co10 ln 31])”, 
the heat dissipation member including protrusions formed integrally on the heat dissipation surface (shown in figure 17), 


However, Jeon teaches in figure 2, a second lead frame (110) including a fourth portion (horizontal portion) on which the integrated circuit (111) is mounted.
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute a second frame of Jeon into the device of Majumdar so that the control and power devices can be formed and tested separately before assembly. Jeon [0012]. One skilled in the art would have combined these elements with a reasonable expectation of success.
Majumdar does not teach a first number of protrusions in the heat dissipation surface which are overlapped by the semiconductor element when viewed in plan view being more than a second number of protrusions in the heat dissipation surface which are overlapped by the integrated circuit when viewed in plan view.
However, However, Okuaki teaches in figure 1a,   a heat dissipation member (1, 21, and 22) including protrusions on the heat dissipation surface (fins) where a first number of fins in the heat dissipation surface which are overlapped by the first component when viewed in plan view being more than a second number of fins (21) in the heat dissipation surface which are overlapped by the second component it when viewed in plan view (there are more fins in region 22 than region 21. Okuaki [0023]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the varied number of fins of Okuaki into the device of Majumdar because Okuaki improves the heat dissipation in the high temperature region while saving material cost where the large number of fins are not needed. Okuaki [0025-


As for claim 21,
Majumdar in view of Jeon and Okuaki makes obvious the semiconductor module according to claim 19,  and Majumdar teaches that a plurality of surfaces of the heat dissipation member, not including the heat dissipation surface, are facing the sealing member. (in Majumdar, the sealant touches the top and sides of the heat sink).

As for claim 22,
Majumdar in view of Jeon and Okuaki makes obvious the semiconductor module according to claim 19, In addition, Majumdar makes obvious in figure 1 that the semiconductor element (6a) has a first surface and a second surface opposite the first surface, 
the semiconductor element has a first electrode on the first surface (which is directly soldered to the lead frame ([co7 ln60; and the backside extends to a terminal connection), and a second electrode on the second surface (having wires bonded to them [co8 ln3+], and 
the second electrode is bonded to the first portion of the first lead frame (shown in figure 17). 
It would have been obvious to one skilled in the art at the effective filing date of this application to use both sides of the semiconductor to provide electrodes because 

As for claim 23,
Majumdar in view of Jeon and Okuaki makes obvious the semiconductor module according to claim 19, 
wherein the first portion is disposed between the semiconductor element and the heat dissipation member, and the first portion is disposed in spaced apart relation to the heat dissipation member by a first gap (gap shown in figure 17 of Majumdar).

As for claim 24,
Majumdar in view of Jeon and Okuaki makes obvious the semiconductor module according to claim 23, and in the combination, the fourth portion taught by Jeong, and in the position of the frame under 5a) is disposed between the integrated circuit and the heat dissipation member, and the first gap between the first portion and the heat dissipation member is less than a third gap between the fourth portion and the heat dissipation member (shown in figure 17).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Jeon and Okuaki and Yamamoto and further in view of Kimura (U.S. 2013/0062745)

As for claim 8,
Majumdar in view of Jeon and Okuaki and Yamamoto makes obvious the semiconductor module according to claim 1, but the combination does not teach an insulating spacer (examiner notes that the spacer is interpreted to be in addition to sealing material) between the first portion and the heat dissipation member.  
However, Kimura teaches in figure 32 an insulating spacer (A799) between the first portion (A11) and the heat dissipation member (A6).  
It would have been obvious to one skilled in the art at the effective filing date of this application to add the spacers of Kimura to the device of Majumdar because it makes it possible to accurately position the frame to the heat sink. Kimura [0249]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Jeon and Okuaki and Yamamoto and further in view of Otremba et al. (U.S. 2017/0098598). 

As for claim 13,
Majumdar in view of Jeon and Okuaki and Yamamoto makes obvious the semiconductor module according to claim 1, 
But the combination does not teach a circuit board or a bonding member securing the semiconductor module on the circuit board.

It would have been obvious to one skilled in the art at the effective filing date of this application to mount the semiconductor module onto a circuit board with solder because the circuit board allows multiple devices to be interconnected onto a replaceable module and the solder makes a secure mechanical and electrical connection.  One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Jeon and Okuaki and further in view of Otremba et al. (U.S. 2017/0098598).
 
As for claim 17,
Majumdar in view of Jeon and Okuaki makes obvious a semiconductor device comprising the semiconductor module according to claim 14; 
But the combination does not teach a circuit board or a bonding member securing the semiconductor module on the circuit board.
However, Otremba teaches in figure 6, a circuit board (132); and a bonding member (134) securing the semiconductor module (106) on the circuit board.
It would have been obvious to one skilled in the art at the effective filing date of this application to mount the semiconductor module onto a circuit board with solder because the circuit board allows multiple devices to be interconnected onto a replaceable module and the solder makes a secure mechanical and electrical .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Jeon and Okuaki and further in view of Kimura (U.S. 2013/0062745)

As for claim 20,
Majumdar in view of Jeon and Okuaki makes obvious  the semiconductor module according to claim 19, but the combination does not teach an insulating spacer (examiner notes that the spacer is interpreted to be in addition to sealing material) between the first portion and the heat dissipation member.  
However, Kimura teaches in figure 32 an insulating spacer (A799) between the first portion (A11) and the heat dissipation member (A6).  
It would have been obvious to one skilled in the art at the effective filing date of this application to add the spacers of Kimura to the device of Majumdar because it makes it possible to accurately position the frame to the heat sink. Kimura [0249]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Jeon and Okuaki o and further in view of Otremba
.
As for claim 25,

But the combination does not teach a circuit board or a bonding member securing the semiconductor module on the circuit board.
However, Otremba teaches in figure 6, a circuit board (132); and a bonding member (134) securing the semiconductor module (106) on the circuit board.
It would have been obvious to one skilled in the art at the effective filing date of this application to mount the semiconductor module onto a circuit board with solder because the circuit board allows multiple devices to be interconnected onto a replaceable module and the solder makes a secure mechanical and electrical connection.  One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOHN A BODNAR/Examiner, Art Unit 2893